DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020, has been entered.
Response to Amendment
This Office Action is in response to the amendments of the RCE filed on November 20, 2020, as directed by the Final Rejection on August 5, 2020. Claims 1 and 11 are amended. Claims 1-20 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1-7, 11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Michelsen (DE 102008028662A1).
Michelsen discloses a resuscitator (Fig. 1) comprising: 
a bag (3); 
a breathing interface (4, see Paragraph 0066);
a fluid passage extending between the bag and the breathing interface (see Fig. 1 and 3a, connecting element 21);
and a sensor module (1; see Paragraphs 0073-0075) carried by the fluid passage (see Fig. 1, the sensor module is carried/integrally formed with the fluid passage), the sensor module comprising:
a housing integrally coupled to an external surface of the fluid passage (see Fig. 1 and 7, the housing of 1 is integrally coupled to the external surface of the fluid passage); 
a display coupled to the housing (see Fig. 2a-d, visualization elements 8 and LCD signaling elements 13, which are coupled to the housing, see Paragraph 0070); 
at least one sensor (pressure sensors 27, see Fig. 3b and Paragraph 0075) disposed within the housing and coupled to the fluid passage, the at least one sensor configured to provide a measurement of at least one parameter (see Paragraphs 0021-0025 and 0075-0076, the sensors may provide information on the pressure, flow rate, volumes, etc. through the respiratory device); and 
a processor (14) coupled to the display and the at least one sensor (see Paragraph 0076, the processing unit 14 is connected to the display and the sensors), 
wherein the processor is configured to receive the measurement from the at least one sensor and provide information based on the measurement (Paragraph 0068 and 0075).
Regarding claim 2, the device of Michelsen discloses the device of claim 1.
	Michelsen further discloses memory coupled to the processor (see Claim 42, the processor unit stores the data form the sensors, and thus must include memory).
	Regarding claim 3, the device of Michelsen discloses the device of claim 1.

	Regarding claim 4, Michelsen discloses the device of claim 1.
	Michelsen further discloses wherein the information comprises an alarm related to operation of the resuscitator (see Claim 25 and 42, and Paragraph 0040, an alarm signal from overpressure or otherwise, may be delivered, which relates to augmentation of the operation of the resuscitator).
	Regarding claim 5, Michelsen discloses the device of claim 1.
	Michelsen further discloses wherein the breathing interface comprises any of a mask and an endotracheal tube (see 4 and 5, Fig. 1).
	Regarding claim 6, Michelsen discloses the device of claim 1.
	Michelsen further discloses wherein the sensor module is coupled to the fluid passage, between the breathing interface and the bag (see Fig. 1, sensor module 1 is coupled to the fluid passage 21 between the bag and the interface).
	Regarding claim 7, Michelsen discloses the device of claim 1.
	Michelsen further discloses wherein the sensor module comprises a portion of the fluid passage (see Fig. 3b, the sensor module at least comprises a portion of the fluid passage in order to sample the pressure at 22).
Regarding claim 11, Michelsen discloses a resuscitator (Fig. 1) comprising: 
a bag (3); 
a breathing interface (4, see Paragraph 0066);
a connector (see Fig. 1 and 3a, the combination of connecting element 21 and sensor module 1, which connects the bag to the interface), the connector comprising:
a sensor module (1; see Paragraphs 0073-0075); and 
a fluid passage extending between the bag and the breathing interface (see Fig. 1 and 3a, connecting element 21); and
	the sensor module carried by the fluid passage (see Fig. 1, the sensor module is carried/integrally formed with the fluid passage) and comprising a housing disposed directly on an external surface of the 
	Regarding claim 13, Michelsen discloses the device of claim 11.
	Michelsen further discloses a display (see Fig. 2a-d, visualization elements 8 and LCD signaling elements 13, which are coupled to the housing, see Paragraph 0070).
	Regarding claim 14, Michelsen discloses the device of claim 13.
	Michelsen further discloses wherein the processor is configured to receive the measurement from the at least one sensor and provide information on the display based on the received measurement (Paragraph 0068 and 0075).
	Regarding claim 15, Michelsen discloses the device of claim 11.
	Michelsen further discloses wherein the breathing interface comprises any of a mask and an endotracheal tube (see 4 and 5, Fig. 1).
	Regarding claim 16, Michelsen discloses the device of claim 11.
	Michelsen further discloses wherein the sensor module is coupled to the fluid passage, between the breathing interface and the bag (see Fig. 1, sensor module 1 is coupled to the fluid passage 21 between the bag and the interface).
Regarding claim 17, Michelsen discloses the device of claim 11.
	Michelsen further discloses wherein the sensor module comprises a portion of the fluid passage (see Fig. 3b, the sensor module at least comprises a portion of the fluid passage in order to sample the pressure at 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelsen (DE 102008028662A1), as applied to claims 1 and 11, in view of Myklebust (U.S Publication No. 2008/0214948 A1).
	Regarding claim 8, Michelsen discloses the device of claim 1.
	Michelsen is silent regarding a valve between the breathing interface and the bag.
	Myklebust teaches a valve between the breathing interface and the bag (Paragraph 0023, one-way valves may be places between the bag and the patient interface).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Michelsen to include a one-way valve between the breathing interface and the bag, such as that taught by Myklebust, in order to prevent air exhaled from the patient back into the bag (Paragraph 0023).
	Regarding claim 9, Michelsen discloses the device of claim 8.
	Michelsen further teaches wherein the sensor module is coupled to the fluid passage between the breathing interface and the valve (see Fig. 1 and 3b, the sensor module is coupled to the fluid passage 
	Regarding claim 10, Michelsen discloses the device of claim 10. 
	Myklebust further teaches wherein the sensor module is operatively coupled to the valve (see Paragraph 0032, the airway adapted is coupled with the sensor module through pressure outlet 28).
Regarding claim 18, Michelsen discloses the device of claim 11.
	Michelsen is silent regarding a valve between the breathing interface and the bag.
	Myklebust teaches a valve between the breathing interface and the bag (Paragraph 0023, one-way valves may be places between the bag and the patient interface).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Michelsen to include a one-way valve between the breathing interface and the bag, such as that taught by Myklebust, in order to prevent air exhaled from the patient back into the bag (Paragraph 0023).
	Regarding claim 19, Michelsen discloses the device of claim 18.
	Michelsen further teaches wherein the sensor module is coupled to the fluid passage between the breathing interface and the valve (see Fig. 1 and 3b, the sensor module is coupled to the fluid passage along the entirety of the fluid passage, and this would be coupled between the breathing interface and the valve; Additionally, see Myklebust Fig. 1a-c, the sensor tap 18 is positioned between the breathing interface downstream of 17 and the valve at 13 or 12).
	Regarding claim 20, Michelsen discloses the device of claim 18. 
	Myklebust further teaches wherein the sensor module is operatively coupled to the valve (see Paragraph 0032, the airway adapted is coupled with the sensor module through pressure outlet 28).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelsen (DE 102008028662A1), as applied to claim 11, in view of Freeman (U.S Publication No. 2012/0302910 A1).
	Regarding claim 12, Michelsen discloses the device of claim 11.

	Freeman teaches a resuscitation system wherein the sensor assembly further comprises a communication system configured to wirelessly communicate with external equipment (Paragraph 0167, the sensors of the system can be joined with a computer, tablet, or other processing device through a wired connection or alternatively a short-range wireless transmitter, such as BLUETOOTHTM technology; also see Paragraph 0102, where the communication may be done over a wireless network).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Michelsen to include a communication system to wirelessly communicate with external equipment, such as that taught by Freeman, in order to permit longer range communication with the resuscitation device with an external device held by a emergency medical technician (Paragraph 0093).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785